Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-19 are pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,754,908, application 15/956,135 in view of Chen.  

16/941,938:
2. (New) A computer-implemented method comprising:
15/956,135
2. A computer-implemented method performed by data processing apparatus comprising one or more computers in data communication, the method comprising:

16/941,938:
detecting, using one or more terms included in a query, a computer action type a) from multiple different computer action types, b) that is relevant to the query, and c) that is an action that can be performed by a device processing a resource responsive to the query;
15/956,135
receiving, from a client device, a query that includes one or more terms;
detecting, using one or more terms included in the query, a computer action type from multiple different computer action types, wherein the computer action type that is detected is a) relevant to the query and b) an action that can be performed by a device processing a resource responsive to the query;

16/941,938:
determining, by accessing an index of a plurality of computer resources using the one or more terms included in the query, a number of computer resources 1) from the plurality of computer resources that include web page resources, native application resources, or both 11) that are each responsive to the query, and iii) that each have action data that describes one or more computer actions supported by the respective resource; and
15/956,135
determining, by accessing an index of a plurality of computer resources using the one or more terms, a number of computer resources i) from the plurality of computer resources ii) that are each responsive to the query, wherein the plurality of computer resources include web page resources and native application resources; 
in response to detecting the computer action type from the multiple different computer action types, determining, for some of the number of computer resources, action data that describes one or more computer actions supported by the respective resource; 
determining, using the action data, particular computer resources from the number of computer resources that enable a device processing the respective resource to perform an action of the computer action type relevant to the query;
ranking, using the action type, the particular computer resources according to an order based, at least in part, on the respective computer resource’s ability to perform an action of the computer action type relevant to the query, and 

16/941,938:
providing, to a client device and using the action data, instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
15/956,135
providing to the client device, data for one or more of the highest ranked computer resources to enable the client device to perform an action of the computer action type using one of the highest tanked computer resources.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2013/0047149) in view of Fonseka (US 2012/0066233) and further in view of Viegas (US 2014/0172412).       
Regarding claim 2, Xu discloses:
detecting, using one or more terms included in a query, a computer action type a) from multiple different computer action types, b) that is relevant to the query, and c) that is an action that can be performed by a device processing a resource responsive to the query;
Xu [0004] The Internet has become part of everyone's life now. At present, almost everything can be accessed online: business, entertainment, sales, music, video, and various social networks. In most cases, a user browses an Internet site, simply clicks a hyperlink to search the web, browse the Internet, listen to music, watch video, chat with others, or connect to a social network. In summary, almost all the activities are already online accessible, however, software using techniques remain in the old-fashioned way.

determining, by accessing an index of a plurality of computer resources using the one or more terms included in the query, a number of computer resources i) from the plurality of computer resources that include web page resources, native application resources, or both 
ii) that are each responsive to the query, and iii) that each have action data that describes one or more computer actions supported by the respective resource;
Xu discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Fonseka discloses: 
Fonseka [0005] In one aspect, the present application relates to a system for a user to find the best website for a given user activity. In this application, we define an activity as some online action that the user wants to do. Typically, an activity starts with a verb and is task oriented. Example, Buy a car, trade online, create a photo book, and share pictures. The system includes a search entry page where the user types a sentence that describes a meaningful user captured data structure which matches against a set of pre-defined user activities indexed in an activity database. Users may add to the list of user activities. Activities can be grouped into categories. Websites are indexed and mapped to a given activity which establishes a Site-to-Activity mapping. The server returns a list of websites that match against the user activity ordered by a rating system based on data captured by users of the website. This rating combined with reviews provides insights into the best website for a given activity enabling a user to decide which website to use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to obtain above limitation based on the teachings of Fonseka for the purpose of determining the best website for a given user activity. 

providing, to a client device and using the action data, instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
Xu discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Viegas discloses:
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to obtain above limitation based on the teachings of Viegas for the purpose of allowing users to book a table at a restaurant.

Regarding claim 3, the combination of Xu, Fonseka and Viegas discloses the query includes two or more terms; and detecting, using the one or more terms, the computer action type from multiple different computer action types comprises: determining, using a first term from the two or more terms, two or more computer action types relevant to the query from the multiple different computer action types; and selecting, using at least one second term from the two or more terms, the computer action type from the two or more computer action types relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 4, the combination of Xu, Fonseka and Viegas discloses wherein: detecting the computer action type comprises detecting two or more computer action types a) from the multiple different computer action types, b) that are each relevant to the query, and c) that are each an action that can be performed by a device processing a resource responsive to the query; and
providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query comprises providing, to the client device and using the action data, instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of one of the two or more computer action types that are each relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 5, the combination of Xu, Fonseka and Viegas discloses wherein providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query comprises providing, to the client device and using the action data and the query, instructions to cause the client device to present at least some of the number of computer resources according to (a) a degree to which the one or more terms in the query match the computer action type relevant to the query and (b) the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 6, the combination of Xu, Fonseka and Viegas discloses wherein providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query comprises providing, to the client device and using the action data and the query, instructions to cause the client device to present at least some of the number of computer resources according to (a) a number of steps required for a user to invoke the action of the computer action type relevant to the query and (b) the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.
Regarding claim 7, the combination of Xu, Fonseka and Viegas discloses determining action parameters for performance of an action of the computer action type; and determining, for each computer resource of the number of computer resources using the one or more terms of the query and the action parameters, missing action parameters required for the respective computer resource for which corresponding parameter values are missing, wherein providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type comprises: providing, to the client device and using the missing action parameters, instructions to cause the client device to present at least some of the number of computer resources according to the missing action parameters required for a computer resource for which corresponding parameter values are missing.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Claims 8–13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Fonseka and further in view of Viegas.       
Regarding claim 8, Xu discloses:
a data processing apparatus; and software stored in a non-transitory computer readable storage medium storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising: 
Xu [0107]
detecting, using one or more terms included in a query, a computer action type a) from multiple different computer action types, b) that is relevant to the query, and c) that is an action that can be performed by a device processing a resource responsive to the query;
Xu [0004] The Internet has become part of everyone's life now. At present, almost everything can be accessed online: business, entertainment, sales, music, video, and various social networks. In most cases, a user browses an Internet site, simply clicks a hyperlink to search the web, browse the Internet, listen to music, watch video, chat with others, or connect to a social network. In summary, almost all the activities are already online accessible, however, software using techniques remain in the old-fashioned way.

determining, by accessing an index of a plurality of computer resources using the one or more terms included in the query, a number of computer resources i) from the plurality of computer resources that include web page resources, native application resources, or both 
ii) that are each responsive to the query, and iii) that each have action data that describes one or more computer actions supported by the respective resource;
Xu discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Fonseka discloses: 
Fonseka [0005] In one aspect, the present application relates to a system for a user to find the best website for a given user activity. In this application, we define an activity as some online action that the user wants to do. Typically, an activity starts with a verb and is task oriented. Example, Buy a car, trade online, create a photo book, and share pictures. The system includes a search entry page where the user types a sentence that describes a meaningful user captured data structure which matches against a set of pre-defined user activities indexed in an activity database. Users may add to the list of user activities. Activities can be grouped into categories. Websites are indexed and mapped to a given activity which establishes a Site-to-Activity mapping. The server returns a list of websites that match against the user activity ordered by a rating system based on data captured by users of the website. This rating combined with reviews provides insights into the best website for a given activity enabling a user to decide which website to use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to obtain above limitation based on the teachings of Fonseka for the purpose of determining the best website for a given user activity. 

providing, to a client device and using the action data, instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
Xu discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Viegas discloses:
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to obtain above limitation based on the teachings of Viegas for the purpose of allowing users to book a table at a restaurant.

Regarding claim 9, the combination of Xu, Fonseka and Viegas discloses the query includes two or more terms; and detecting, using the one or more terms, the computer action type from multiple different computer action types comprises: determining, using a first term from the two or more terms, two or more computer action types relevant to the query from the multiple different computer action types; and selecting, using at least one second term from the two or more terms, the computer action type from the two or more computer action types relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 10, the combination of Xu, Fonseka and Viegas discloses wherein: detecting the computer action type comprises detecting two or more computer action types a) from the multiple different computer action types, b) that are each relevant to the query, and c) that are each an action that can be performed by a device processing a resource responsive to the query; and
providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query comprises providing, to the client device and using the action data, instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of one of the two or more computer action types that are each relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 11, the combination of Xu, Fonseka and Viegas discloses wherein providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query comprises providing, to the client device and using the action data and the query, instructions to cause the client device to present at least some of the number of computer resources according to (a) a degree to which the one or more terms in the query match the computer action type relevant to the query and (b) the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 12, the combination of Xu, Fonseka and Viegas discloses wherein providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query comprises providing, to the client device and using the action data and the query, instructions to cause the client device to present at least some of the number of computer resources according to (a) a number of steps required for a user to invoke the action of the computer action type relevant to the query and (b) the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 13, the combination of Xu, Fonseka and Viegas discloses determining action parameters for performance of an action of the computer action type; and determining, for each computer resource of the number of computer resources using the one or more terms of the query and the action parameters, missing action parameters required for the respective computer resource for which corresponding parameter values are missing, wherein providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type comprises: providing, to the client device and using the missing action parameters, instructions to cause the client device to present at least some of the number of computer resources according to the missing action parameters required for a computer resource for which corresponding parameter values are missing.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Fonseka and further in view of Viegas.       
Regarding claim 14, Xu discloses:
detecting, using one or more terms included in a query, a computer action type a) from multiple different computer action types, b) that is relevant to the query, and c) that is an action that can be performed by a device processing a resource responsive to the query;
Xu [0004] The Internet has become part of everyone's life now. At present, almost everything can be accessed online: business, entertainment, sales, music, video, and various social networks. In most cases, a user browses an Internet site, simply clicks a hyperlink to search the web, browse the Internet, listen to music, watch video, chat with others, or connect to a social network. In summary, almost all the activities are already online accessible, however, software using techniques remain in the old-fashioned way.

determining, by accessing an index of a plurality of computer resources using the one or more terms included in the query, a number of computer resources i) from the plurality of computer resources that include web page resources, native application resources, or both 
ii) that are each responsive to the query, and iii) that each have action data that describes one or more computer actions supported by the respective resource;
Xu discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Fonseka discloses: 
Fonseka [0005] In one aspect, the present application relates to a system for a user to find the best website for a given user activity. In this application, we define an activity as some online action that the user wants to do. Typically, an activity starts with a verb and is task oriented. Example, Buy a car, trade online, create a photo book, and share pictures. The system includes a search entry page where the user types a sentence that describes a meaningful user captured data structure which matches against a set of pre-defined user activities indexed in an activity database. Users may add to the list of user activities. Activities can be grouped into categories. Websites are indexed and mapped to a given activity which establishes a Site-to-Activity mapping. The server returns a list of websites that match against the user activity ordered by a rating system based on data captured by users of the website. This rating combined with reviews provides insights into the best website for a given activity enabling a user to decide which website to use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to obtain above limitation based on the teachings of Fonseka for the purpose of determining the best website for a given user activity. 

providing, to a client device and using the action data, instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
Xu discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Viegas discloses:
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to obtain above limitation based on the teachings of Viegas for the purpose of allowing users to book a table at a restaurant.

Regarding claim 15, the combination of Xu, Fonseka and Viegas discloses the query includes two or more terms; and detecting, using the one or more terms, the computer action type from multiple different computer action types comprises: determining, using a first term from the two or more terms, two or more computer action types relevant to the query from the multiple different computer action types; and selecting, using at least one second term from the two or more terms, the computer action type from the two or more computer action types relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 16, the combination of Xu, Fonseka and Viegas discloses wherein: detecting the computer action type comprises detecting two or more computer action types a) from the multiple different computer action types, b) that are each relevant to the query, and c) that are each an action that can be performed by a device processing a resource responsive to the query; and
providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query comprises providing, to the client device and using the action data, instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of one of the two or more computer action types that are each relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 17, the combination of Xu, Fonseka and Viegas discloses wherein providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query comprises providing, to the client device and using the action data and the query, instructions to cause the client device to present at least some of the number of computer resources according to (a) a degree to which the one or more terms in the query match the computer action type relevant to the query and (b) the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 18, the combination of Xu, Fonseka and Viegas discloses wherein providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type relevant to the query comprises providing, to the client device and using the action data and the query, instructions to cause the client device to present at least some of the number of computer resources according to (a) a number of steps required for a user to invoke the action of the computer action type relevant to the query and (b) the respective computer resource’s ability to perform an action of the computer action type relevant to the query.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Regarding claim 19, the combination of Xu, Fonseka and Viegas discloses determining action parameters for performance of an action of the computer action type; and determining, for each computer resource of the number of computer resources using the one or more terms of the query and the action parameters, missing action parameters required for the respective computer resource for which corresponding parameter values are missing, wherein providing the instructions to cause the client device to present at least some of the number of computer resources according to the respective computer resource’s ability to perform an action of the computer action type comprises: providing, to the client device and using the missing action parameters, instructions to cause the client device to present at least some of the number of computer resources according to the missing action parameters required for a computer resource for which corresponding parameter values are missing.
Viegas [0030] An embodiment of generating an action frame is illustrated by an exemplary method 600 of FIG. 6. At 602, the method starts. At 604, a provider capable of executing an action may be identified. For example, the provider, such as a website or application, may comprise an action form comprising functionality used to execute the action (e.g., a dining website may comprise a table reservation form that may allow users to book a table at a restaurant). In an example, one or more providers may be identified. At 606, one or more parameters may be extracted from an action form provided by the provider. A parameter may correspond to information used to execute the action. For example, a party size parameter may be extracted from the table reservation form. In an example, one or more parameters from one or more providers may be extracted. At 608, an action frame for the action may be populated with the parameter and/or an identifier of the provider (e.g., an execution endpoint uniform resource identifier). In this way, the action frame may be used to identify one or more parameters of the action and/or a provider capable of performing the action. For example, user input may be analyzed to identify a user intent to perform the action (e.g., the user inputs "I want to eat at Mexican Cantina" into a mobile phone). The action frame may be identified based upon the user intent, and values for the one or more parameters within the action frame may be obtained (e.g., a party size of 2 may be obtained based upon the user input, supplemental information, etc.). In this way, the provider may be invoked to execute the action based upon the values of the one or more parameters. At 610, the method ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161